Citation Nr: 1229699	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  06-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board requested a Veterans Health Administration (VHA) medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903 in November 2009.  The letter containing the expert medical opinion was received in October 2010, including a December 2012 addendum opinion, and the Veteran has been provided a copy of the letters.

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain VA treatment records from Oakland VA Medical Center (VAMC).  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.

Since the May 2011 Board Remand, the Veteran indicated that he received VA treatment for his left hip condition at the Pittsburgh VAMCs located on University Drive and Highland Drive.  He also stated that he underwent hip replacement in November 2005 from Dr. Adolph Yates at UPMC Shadyside Hospital.  Enclosed with his statement, the Veteran included the appropriate authorization to release information forms.  These records must be requested.  38 C.F.R. § 3.159(c).

The Veteran was afforded a VA examination in December 2004.  However, as addressed in the November 2009 VHA request, the December 2004 examination did not address whether the Veteran's hip disability is secondary to his service-connected left knee disability.  As such, a VHA expert opinion was obtained in October 2010 with a December 2010 addendum.  In the addendum, the physician, an expert in orthopedics, opined that the Veteran's bilateral hip arthritis was not incurred in or related to his left knee and hip injuries.  The Board finds that the record remains insufficient with respect to the issue of aggravation.

While the medical opinion clearly suggests that there is no connection between the two problems, merely concluding that the Veteran's hip disability is "not related to" his service-connected left knee disability is an insufficient opinion as to whether his left hip disability was aggravated by his service-connected disabilities.  Accordingly, an addendum medical opinion is required to determine the etiology of the Veteran's left hip disability and whether his left hip disability is aggravated by his service-connected disabilities, to include a left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment reports from the Pittsburgh VAMCs located on University Drive and Highland Drive pertaining to the Veteran's claimed left hip condition.  Also request private treatment reports from Dr. Adolph Yates at UPMC Shadyside Hospital pertaining to the Veteran's left hip replacement in November 2005.  If such records are not available, the RO must associate the negative response(s) with the claims file.

2. If possible, request that the medical professional who conducted the December 2004 VA examination of the Veteran's left hip disability review the claims file and provide an addendum medical opinion.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a physical examination is not required).

The examiner is to provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left hip disability was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities (as listed in a March 2005 rating decision), to include a left knee disability?  If the opinion is that one or more of his service-connected disabilities aggravated his left hip disability, the examiner should specify, so far as possible, the degree of disability resulting  from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

If the December 2004 VA examiner is no longer available, the claims file should be reviewed by a VA physician for the medical opinion as requested above.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


